Title: Richard Cranch to John Adams, 18 July 1783
From: Cranch, Richard
To: Adams, John



Dear Brother
Boston July 18th. 1783

The Bearer Mr. Benjamin Austin is a Son of the Honble. Benjamin Austin Esqr. of this Town, and Brother to Mr. Jona. Loring Austin who was lately in Europe. He expects to see France and Holland before he returns, and wishes that he may have an Oportunity of being made personally known to your Excellency. I am not very particularly acquainted with this young Gentleman, but the great Esteem that I have for his Father and Family makes me wish that you would take a friendly notice of him, not doubting but his Conduct will be such as to make him deserving of it.
I wrote you the 26th. ultimo by Cousin William Smith, who sail’d from hence the 7th. Instant, bound to London, on board Capt. Callahan. I then gave you an account of domestick matters, and that all our dear Connections were well. Nothing remarkable has taken place since. Our Honble. Friend Cotton Tufts Esqr. wrote you at the same time, giving you some account of our Publick Affairs. The General Court was adjourned the 11th. Instant to the 24th. of September. The two chief Objects of Debate this session have been the 5 Per Cent Duty recommended by Congress as a Fund for paying the Interest of the National Debt; and the Commutation with the Officers of the Army in lieu of the half Pay for life that Congress had promised them. The former was pass’d, but clog’d with such Condi­tions as, I fear, will make a Difficulty. But the present Spirit of the House seems very averse to the Commutation, (how consistant with Justice and good Faith is yet to be shewn) so that nothing is done in that behalf; but a Remonstrance, on the contrary, has been agree’d upon to be sent to Congress to shew their disapprobation of the Conduct of Congress in making such a Promise to the Army. I now send you, by the care of the Bearer, a Collection of State Papers on the Subject, and among the rest the cellebrated Letter of his Excellency Genl. Washington on his quitting the publick Theater and retiring to his Farm and private Life; which he does with a Dignity that would do honour to a Roman General in the most virtuous Days of their Republick.
Please to present my best Regards to your Son, if return’d, and to our very worthy Friends Thaxter and Storer; and believe me to be, with the highest Esteem, your affectionate Brother

Richard Cranch


I saw your Lady and Daughter, and Master Charles at Commencement yesterday, all well. They were at Mrs. Dana’s who with her Family are all well. Master Tommy was well, the Day before Commencement, at Haverhill.

